Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 10, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  161539 & (12)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161539
                                                                   COA: 353483
                                                                   Oakland CC: 19-270971-FH
  TOBY JACQUETT WOODS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 19, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 10, 2020
         t0707
                                                                              Clerk